 1   STOVALL & ASSOCIATES
     LESLIE MARK STOVALL, ESQ.
 2   Nevada Bar No. 2566
     ROSS MOYNIHAN, ESQ.
 3   Nevada Bar No. 11848
     2301 Palomino Lane
 4   Las Vegas, NV 89107
     Attorneys for Plaintiff
 5                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 6    DEVRA HANEY-WILLIAMS,                   CASE NO.: 2:17-cv-02900
 7                           Plaintiff,
 8    vs.
 9    JUBILANT CADISTA
      PHARMACEUTICALS, INC., SAM’S WEST,
10    INC., dba SAM’S PHARMACY #10-4974,
11
                        Defendants.
12    ___________________________________
13    SAM’S WEST, INC.,
14                           Cross-Complainant,
15    vs.
16    JUBILANT CADISTA
      PHARMACEUTICALS, INC., a foreign
17    corporation; DOE INDIVIDUALS 1-10; DOE
      EMPLOYEES 11-20; and ROE
18    CORPORATIONS 21-30,
19                          Cross-Defendants.
20

21        STIPULATION AND ORDER FOR PLAINTIFF TO EXTEND TIMETO FILE
              PLAINTIFF’S RESPONSE TO DEFENDANT JUBILANT CADISTA
22      PHARMACEUTICAL’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED
                          COMPLAINT (SECOND REQUEST)
23
            COMES NOW plaintiff, by and through her counsel Stovall & Associates, and
24
     defendant/cross-defendant Jubilant Cadista Pharmaceuticals, Inc.,by and through its counsel
25
     Alverson Taylor & Sanders, and hereby submit the following stipulation further extending plaintiff’s
26
     time to file a response to Defendant Jubilant Cadista Pharmaceutical's Motion to Dismiss Plaintiff's
27
     First Amended Complaint. This is the second stipulation for an extension of time, the first having
28
 1   been filed with the court on March 21, 2019 and granted by the court on March 27, 2019. Now

 2   therefore, it is hereby

 3           STIPULATED AND AGREED that plaintiff’s time to file her response to defendant Jubilant

 4   Cadista Pharmaceutical’s Motion to Dismiss Plaintiff’s First Amended Complaint shall be extended

 5   from April 2, 2019 to April 9, 2019.

 6

 7   DATED this 2nd day of April, 2019.                 DATED this 2nd day of April, 2019.

 8   STOVALL & ASSOCIATES                               ALVERSON TAYLOR & SANDERS

 9   /s/ Ross Moynihan                                  /s/ Adam R. Knecht
     _____________________________                      ___________________________
10   LESLIE MARK STOVALL, ESQ.                          Adam R. Knecht, Esq.
     Nevada Bar No. 2566                                Nevada Bar No. 13166
11   ROSS MOYNIHAN, ESQ.                                6605 Grand Montecito Parkway, Suite 200
     Nevada Bar No. 11848                               Las Vegas, NV 89149
12   2301 Palomino Lane                                 Attorney for Defendant/Cross-Defendant
     Las Vegas, NV 89107                                Jubilant Cadista Pharmaceuticals, Inc.
13   Attorneys for Plaintiff

14
     ///
15
     ///
16
     ///
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27

28                                                  2
 1                                                           Haney- Williams v. Sam’s West Inc., et al.
                                                                                       2:17-cv-02900
 2                                                                              Stipulation and Order

 3
                                                 ORDER
 4
            Based upon the stipulation of the parties and pursuant to its provisions, and for good cause
 5
     appearing therefore, it is hereby
 6
            ORDERED that plaintiff’s time to file her response to defendant Jubilant Cadista
 7
     Pharmaceutical’s Motion to Dismiss Plaintiff’s First Amended Complaint shall be extended from
 8
     April 2, 2019 to April 9, 2019.
 9
            IT IS SO ORDERED:
10
                                                  _________________________________
11                                                UNITED STATES DISTRICT JUDGE

12
                                                           April 4, 2019
                                                  DATED:__________________________
13

14

15
     Respectfully submitted by:
16

17   STOVALL & ASSOCIATES

18   /s/ Ross Moynihan
     ____________________________
19   LESLIE MARK STOVALL, ESQ.
     Nevada Bar No. 2566
20   ROSS MOYNIHAN, ESQ.
     Nevada Bar No. 11848
21   2301 Palomino Lane
     Las Vegas, NV 89107
22   Attorneys for Plaintiff

23

24

25

26

27

28                                                   3
